Case 1:21-cv-00606-KG-JFR Document 58 Filed 08/17/21 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

 

NEW MEXICO STATE INVESTMENT
COUNCIL,

Plaintiff,

Vv. Case No. 1:21-cv-00606-KG-JFR

BANK OF AMERICA CORPORATION; BANK
OF AMERICA, N.A.; BOFA SECURITIES,
INC.; BARCLAYS PLC; BARCLAYS BANK
PLC; BARCLAYS CAPITAL INC.; BNP
PARIBAS S.A.; BNP PARIBAS SECURITIES
CORP.; CITIGROUP, INC.; CITIBANK N.A.;
CITIGROUP GLOBAL MARKETS INC.;
CITIGROUP GLOBAL MARKETS LIMITED;
CREDIT SUISSE GROUP AG; CREDIT
SUISSE AG; CREDIT SUISSE SECURITIES
(USA) LLC; CREDIT SUISSE CAPITAL LLC;
CREDIT SUISSE INTERNATIONAL;
DEUTSCHE BANK AG; DEUTSCHE BANK
SECURITIES INC.; GOLDMAN SACHS
GROUP, INC.; GOLDMAN SACHS & Co.
LLC; GOLDMAN SACHS INTERNATIONAL;
J.P. MORGAN CHASE & CO.; J.P. MORGAN
CHASE BANK, N.A.; J.P. MORGAN
SECURITIES LLC; MORGAN STANLEY;
MORGAN STANLEY & CO., LLC; MORGAN
STANLEY & CO. INTERNATIONAL PLC;
MORGAN STANLEY CAPITAL SERVICES,
LLC; NATWEST GROUP PLC; NATWEST
MARKETS PLC; NATWEST MARKETS
SECURITIES, INC.; THE INTERNATIONAL
SWAPS AND DERIVATIVES ASSOCIATION,
INC.; CREDITEX GROUP INC; IHS MARKIT,
LTD.; and JANE DOES 1-100,

Defendants.

 

 
Case 1:21-cv-00606-KG-JFR Document 58 Filed 08/17/21 Page 2 of 4

ORDER GRANTING UNOPPOSED MOTION TO EXTEND DEADLINES
TO ANSWER OR OTHERWISE RESPOND TO
PLAINTIFF’S CLASS ACTION COMPLAINT
THIS MATTER having come before the Court on Defendants Morgan Stanley, Morgan
Stanley & Co. LLC, Morgan Stanley Capital Services LLC, and BNP Paribas Securities Corp.’s
Unopposed Motion to Extend Deadlines to Answer or Otherwise Respond to Plaintiff's Class
Action Complaint (Doc. 1) (“Unopposed Motion”), and the Court having considered the
Unopposed Motion and being advised it is unopposed, finds that the Unopposed Motion is well
taken and should be granted.
IT IS THEREFORE ORDERED THAT the Unopposed Motion is GRANTED. Thus,
any deadlines for Morgan Stanley, Morgan Stanley & Co. LLC, Morgan Stanley Capital
Services LLC, and BNP Paribas Securities Corp. to answer or otherwise respond to Plaintiff's

Class Action Complaint are extended while Plaintiff works to effect service on all Defendants.

IT IS SO ORDERED.

 

 
Case 1:21-cv-00606-KG-JFR Document 58 Filed 08/17/21 Page 3 of 4

SUBMITTED BY:

/s/ John C. Anderson

John C. Anderson
HOLLAND & HART LLP
110 N. Guadalupe St., Suite 1
Santa Fe, NM 87507
(505) 954-7290
JCAnderson@hollandhart.com

Michael A. Paskin (pro hac vice forthcoming)
Lauren M. Rosenberg (pro hac vice forthcoming)
CRAVATH, SWAINE & MOORE LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019
(212) 474-1000
mpaskin@cravath.com
lrosenberg@cravath.com

Attorneys for Defendants Morgan Stanley, Morgan
Stanley & Co. LLC, and Morgan Stanley Capital
Services LLC

Andrew G. Schultz
RODEY, DICKASON, SLOAN, AKIN
& ROBB, P.A.
P.O. Box 1888
Albuquerque, NM 87103-1888
(505) 765-5900
aschultz@rodey.com

Josh Goldberg (pro hac vice forthcoming)
Amy Vegari (pro hac vice forthcoming)
PATTERSON BELKNAP WEBB & TYLER LLP
1133 Avenue of the Americas
New York, NY 10036

(212) 336-2216

jgoldberg@pbwt.com

avegari@pbwt.com

Attorneys for Defendant BNP Paribas Securities
Corp.
Case 1:21-cv-00606-KG-JFR Document 58 Filed 08/17/21 Page 4 of 4

APPROVED BY:

/s/ P. Cholla Khoury
OFFICE OF THE NEW MEXICO ATTORNEY GENERAL
HECTOR BALDERAS, ATTORNEY GENERAL
P. Cholla Khoury, Assistant Attorney General
Director, Consumer and Environmental Protection
Post Office Drawer 1508
Santa Fe, NM 87504-1508
(505) 490-4052
ckhoury@nmag.gov

David E. Kovel (pro hac vice forthcoming)
Thomas Popejoy (pro hac vice forthcoming)
Karen M. Lerner (pro hac vice forthcoming)
Anthony E. Maneiro (pro hac vice forthcoming)
KIRBY McINERNEY LLP
250 Park Avenue, Suite 820
New York, NY 10177
(212) 371-6600
dkovel@kmllp.com
tpopejoy@kmllp.com
klerner@kmllp.com
amaneiro@kmllp.com

Attorneys for Plaintiff New Mexico State Investment Council
